Citation Nr: 1647006	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating excess of 10 percent for lumbar strain prior to November 13, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from June 1975 to August 1981 with the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was remanded in July 2015 for additional claim development and has now been returned to the Board for further adjudication.

In March 2010, the Veteran testified at the RO before a Decision Review Officer (DRO).  The Veteran also provided testimony at a hearing before the undersigned Veterans Law Judge in May 2015.  Copies of the hearing transcripts have been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In adjudicating musculoskeletal claims, VA must consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, such considerations must be reflected in VA musculoskeletal examination reports.

The claim was remanded in July 2015 for a new VA examination due to treatment records indicating possible neurological symptoms.  While a review of the record reveals that the Veteran was provided a new VA examination in August 2015, a review of that examination report indicates that the Veteran exhibited pain on forward flexion, extension, right lateral flexion, and left lateral flexion, but the examiner failed to record at what degree in the Veteran's range of motion he exhibited such pain.  Although the Veteran was previously afforded a November 2013 VA examination that did record the Veteran's pain on range of motion, a comparison between the July 2015 VA examination and the November 2013 VA examination report indicates that the forward flexion and extension of the Veteran's back has decreased in range of motion (worsened).  As such observations are relevant to determining the appropriate rating for the Veteran's back disability, the Board finds that the August 2015 VA examination report is inadequate for rating purposes.  Accordingly, on remand the AOJ should procure another VA examination that includes findings regarding the degree upon which the Veteran experiences pain on motion and other functional loss.  
Additionally, as the record reveals that the Veteran currently receives VA treatment for his back and other disabilities, on remand, any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's back disability, and its impact on his daily activities and ability to work.  

c. In assessing the Veteran's back disability, the examiner should test the range of motion during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

d. The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) indicate whether the Veteran's back disability is productive of any functional loss in the form of weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  In doing so the examiner must address any increased functional loss during flare-ups.  Additionally, if feasible, the examiner should describe any functional loss during flare-ups and otherwise in terms of additional loss of range of motion.  The examiner should indicate the point (in degrees) at which the Veteran exhibits painful motion.  If such range-of-motion testing is not included, the examiner should provide a clear explanation as to why.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




